Exhibit 10.2
AMENDMENT ONE
to the
MERCK SHARP & DOHME CORP.
2007 INCENTIVE STOCK PLAN
(As Amended and Restated as of November 3, 2009)
     WHEREAS, under Section 13 of the Merck Sharp & Dohme Corp. 2007 Incentive
Stock Plan (the “MSD 2007 ISP”), the Board of Directors of Merck (the “Board”)
may from time to time amend the terms of the MSD 2007 ISP;
     WHEREAS, the Board desires to and hereby amends the MSD 2007 ISP to change
the acceleration provisions of stock option and restricted stock unit awards
granted on or after February 15, 2010 from providing for accelerated vesting of
such awards automatically upon a change in control (as such term is defined in
the MSD 2007 ISP) in all circumstances to (a) providing for accelerated vesting,
if such awards are continued following the change in control, only upon an
involuntary termination without cause that occurs within 24 months of a change
in control; and (b) maintaining the ability to cash participants out of the
vested and unvested awards if such awards are cashed out and cancelled in the
change in control.
     NOW, THEREFORE, BE IT
     RESOLVED, that in consideration of the premises, the MSD 2007 ISP is hereby
amended, as follows:
          1. Section 21 is amended by (i) changing the title of Section 21 to
“Effect of a Change in Control for Incentives Awarded Prior to February 15,
2010”; and (ii) adding the following as a preamble applicable to such Section:
With respect to Incentives issued to Eligible Employees prior to February 15,
2010, the provisions of this Section 21 shall apply. With respect to Incentives
issued to Eligible Employees on or after February 15, 2010, the provisions of
Section 22 shall apply in lieu of the provisions of this Section 21.
          2. A new Section 22, in the form attached as Exhibit A, is added and
shall apply to all Incentives awarded on or after February 15, 2010.
          3. This amendment is effective as of February 15, 2010.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
22. Effect of a Change in Control — Incentives Awarded On or After February 15,
2010
With respect to Incentives issued to Eligible Employees on or after February 15,
2010, notwithstanding any other provision of the Plan, the provisions of this
Section 22 shall apply.
(a) Options.
1. Vesting of Options Other Than Key R&D Options. Except as otherwise determined
by the Committee at the time of grant with respect to a particular Stock Option,
and notwithstanding any other provision of the Plan to the contrary, in the
event a Participant’s employment or service is involuntarily terminated without
Cause during the 24 month period following a Change in Control, each unvested
Stock Option which is outstanding immediately prior to the Change in Control,
other than the Key R&D Options, shall immediately become fully vested and
exercisable.
2. Vesting of Key R&D Options.
(i) Subject to Section 22(a)(2)(ii), upon the occurrence of a Change in Control,
each Key R&D Option shall continue to be subject to the performance-based
vesting schedule applicable thereto immediately prior to the Change in Control.
(ii) Notwithstanding Section 22(a)(2)(i), if the Stock Options do not continue
to be outstanding following the Change in Control or are not exchanged for or
converted into Successor Options, then, upon the occurrence of a Change in
Control, all or a portion of each Key R&D Option shall immediately vest and
become exercisable in the following percentages: (A) if such Key R&D Option’s
first milestone has not been reached before the date of the Change in Control,
14% of the then-unvested portion of the Key R&D Option shall vest and become
exercisable and the remainder shall be forfeited; (B) if only such Key R&D
Option’s first milestone has been reached before the date of the Change in
Control, 42% of the then-unvested portion of the Key R&D Option shall vest and
become exercisable and the remainder shall be forfeited; and (C) if such Key R&D
Option’s first and second milestones have been reached before the date of the
Change in Control, 100% of the then-unvested portion of the Key R&D Option shall
vest and become exercisable.
3. Post-Termination Exercise Period. If Stock Options continue to be outstanding
following the Change in Control or are exchanged for or converted into Successor
Options, then the portion of such Stock Options or such Successor Options, as
applicable, that is vested and exercisable immediately following the termination
of employment of the holder thereof after the Change in Control shall remain
exercisable following such termination for five years from the date of such
termination (but not beyond the remainder of the term thereof) (provided,
however, that, if such termination is by reason of gross misconduct, death or
retirement (as these terms are applied to awards granted under the Plan), then
those provisions of the Plan that are applicable to a termination by reason of
gross misconduct, death or retirement shall apply to such termination).

2



--------------------------------------------------------------------------------



 



4. Cashout of Stock Options. If the Stock Options do not continue to be
outstanding following the Change in Control and are not exchanged for or
converted into Successor Options, (i) any unvested Stock Options shall,
immediately prior to the Change in Control, fully vest; and (ii) each holder of
a vested Stock Option at the time of the Change in Control, shall be entitled to
receive, as soon as practicable following the Change in Control, for each share
of Parent Common Stock subject to an outstanding Stock Option, an amount of cash
determined by the Committee prior to the Change in Control but in no event less
than the excess of the Change in Control Price over the exercise price thereof
(subject to any existing deferral elections then in effect). If the
consideration to be paid in a Change in Control is not entirely shares of common
stock of an acquiring or resulting corporation, then the Committee may, prior to
the Change in Control, provide for the cancellation of outstanding Stock Options
at the time of the Change in Control in whole or in part for cash pursuant to
this Section 22(a)(4) or may provide for the exchange or conversion of
outstanding Stock Options at the time of the Change in Control in whole or in
part, and, in connection with any such provision, may (but shall not be
obligated to) permit holders of Stock Options to make such elections related
thereto as it determines are appropriate.
(b) Restricted Stock Grants and Performance Share Awards.
1. Vesting of Restricted Stock Grants. Except as otherwise determined by the
Committee at the time of grant with respect to a particular Restricted Stock
Grant, and notwithstanding any other provision of the Plan to the contrary, in
the event a Participant’s employment or service is involuntarily terminated
without Cause during the 24 month period following a Change in Control, each
Restricted Stock Grant which is outstanding immediately prior to the date of
such termination will continue in accordance with its terms as if employment had
continued through the vesting date of such Restricted Stock Grant.
2. Vesting of Performance Award. Upon the occurrence of a Change in Control,
each unvested Performance Award which is outstanding immediately prior to the
Change in Control under the Plan shall immediately become vested in an amount
equal to the PSU Pro Rata Amount.
3. Settlement of Restricted Stock Grants and Performance Awards.
(i) If the Parent Common Stock continues to be widely held and freely tradable
following the Change in Control or is exchanged for or converted into securities
of a successor entity that are widely held and freely tradable, and Restricted
Stock Units and Performance Awards continue to be outstanding following the
Change in Control or are converted into substantially similar Restricted Stock
Units or Performance Awards with respect to securities of a successor entity,
then (A) if the Participant’s employment is involuntarily terminated without
Cause during the 24 month period following a Change in Control, the Restricted
Stock Grants shall be paid in shares of Parent Common Stock or such other
securities at the same time as such Restricted Stock Grant would have been
payable if the Participant had continued employment through the vesting date of
such Restricted Stock Grant; and (B) the Performance Awards shall be paid in
shares of Parent Common Stock or such other securities as soon as practicable
after the date of the Change in Control, or in the form of cash with respect to
Performance Units (subject to any existing deferral elections then in effect).

3



--------------------------------------------------------------------------------



 



(ii) If the Parent Common Stock does not continue to be widely held and freely
tradable following the Change in Control and is not exchanged for or converted
into securities of a successor entity that are widely held and freely tradable
or if Restricted Stock Grants and Performance Awards do not continue to be
outstanding following the Change in Control (nor are converted into Restricted
Stock Units or Performance Awards with respect to securities of a successor
entity), then (A) each unvested Restricted Stock Grant which is outstanding
immediately prior to the Change in Control under the Plan shall immediately
become fully vested and all outstanding Restricted Stock Grants shall be paid in
cash as soon as practicable after the date of the Change in Control; and (B) the
Performance Awards shall be paid in cash as soon as practicable after the date
of the Change in Control (subject to any existing deferral elections then in
effect).
(c) Other Provisions.
1. Except to the extent required by applicable law, for the entirety of the
Protection Period, the material terms of the Plan shall not be modified in any
manner that is materially adverse to the Qualifying Participants (it being
understood that this Section 22(c) shall not require that any specific type or
levels of equity awards be granted to Qualifying Participants following the
Change in Control).
2. During the Protection Period, the Plan may not be amended or modified to
reduce or eliminate the protections set forth in Section 22(c)(1) and may not be
terminated.
3. The Company shall pay all legal fees and related expenses (including the
costs of experts, evidence and counsel) reasonably and in good faith incurred by
a Qualifying Participant if the Qualifying Participant prevails on his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of Section 22(c)(1) or 22(c)(2) of the Plan have been violated
(but, for avoidance of doubt, excluding claims for plan benefits in the ordinary
course) and (y) if applicable, by the Company or the Qualifying Participant’s
employer to enforce post-termination covenants against the Qualifying
Participant.
(d) Section 22 Definitions. For purposes of this Section 22, the following terms
shall have the following meanings:
1. “ Cause” shall have the meaning as set forth for such term in the Parent’s
Change in Control Separation Benefits Plan.
2. “ Change in Control” shall have the meaning as set forth for such term in the
Company’s Change in Control Separation Benefits Plan; provided, however, that in
any event, as to any award under the Plan that consists of deferred compensation
subject to Section 409A of the Code, the definition of “Change in Control” shall
be deemed modified to the extent necessary to comply with Section 409A of the
Code.
3. “ Change in Control Price” shall mean, with respect to a share of Parent
Common Stock, the higher of (A) the highest reported sales price, regular way,
of such share in any transaction reported on the New York Stock Exchange
Composite Tape or other national exchange on which such shares are listed or on

4



--------------------------------------------------------------------------------



 



the NASDAQ National Market during the ten-day period prior to and including the
date of a Change in Control and (B) if the Change in Control is the result of a
tender or exchange offer, merger, or other, similar corporate transaction, the
highest price per such share paid in such tender or exchange offer, merger or
other, similar corporate transaction; provided that, to the extent all or part
of the consideration paid in any such transaction consists of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined by the Committee.
4. “ Key R&D Options” shall mean those performance-based options granted to
employees under the Key Research and Development Program described in the
applicable Schedule to the Rules and Regulations for the Plan.
5. “ Protection Period” shall mean the period beginning on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control.
6. “ PSU Pro Rata Amount” shall mean for each Performance Award, the amount
determined by the Committee when it grants Performance Awards.
7. “ Qualifying Participants” shall mean those individuals who participate in
the Plan (whether as current or former employees) as of immediately prior to the
Change in Control.

5